DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/21 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
Applicant's arguments filed 1/19/21 have been fully read and considered but they are not persuasive.   
The double patenting rejection for claims 8-11 is withdrawn due to submission of terminal disclaimer on 1/19/21.
The objection to claim 10 is withdrawn due to cancellation of claim 10.
With regards to lines 13-14 on page 6 of Applicant remarks, Applicant asserts that Voorhees does not disclose "...applying predetermined visual characteristics on a pass through basis and without storing the frames in a video frame", and that Voorhees does not disclose visual characteristics being applied immediately. The Examiner respectfully disagrees.  In paragraph [18], Voorhees discloses that predetermined strings or predetermined visual characteristics that can be applied to the frame along with stylization for modifying the appearance for better, enhanced viewing of the text being shown on the image, and in paragraph [19], Voorhees' figure 3, elements 70, 80 and 100 comprise the predetermined strings or predetermined visual characteristics that can be applied to the frame, and also in the last 
Therefore, combination of Lazardis and Voorhees is reasonable to combine since Lazardis discloses a microprocessor, and Voorhees discloses “an associated look-up table for processing the video signal”, therefore, by simply combining the teachings of Lazardis’ processor with Voorhees, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lazardis and Voorhees together as a whole for ascertaining the limitation “a microprocessor and an associated look-up table for processing the video signal” so as to permit video data retrieval and display on a screen to permit the viewer/user to clearly see the captured video content data in a high quality manner, as disclosed in Voorhees’ paragraph [6], and efficiently displaying images to a low-vision user, as disclosed in Voorhees’ paragraph [20].
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
And thus, Voorhees discloses “processing being carried out on a pass through basis and without storing the frames in a video buffer”.
Claims 2 and 4 are still rejected under 35 U.S.C. 103 as being unpatentable over Lazardis (US 2013/0113903), Voorhees (US 2007/0195096), Goldenberg (US 2011/0074940) and Lin (US 2015/0103138) in view of Janssen (US 2011/0299772).
Claim 3 is still rejected under 35 U.S.C. 103 as being unpatentable over Lazardis (US 2013/0113903), Voorhees (US 2007/0195096), Goldenberg (US 2011/0074940), Lin (US 2015/0103138) and Janssen (US 2011/0299772) in view of Bobbitt (US 2013/0336535).
Claims 5-6 are still rejected under 35 U.S.C. 103 as being unpatentable over Lazardis (US 2013/0113903), Voorhees (US 2007/0195096), Goldenberg (US 2011/0074940) and Lin (US 2015/0103138) in view of Oiwa (US 2010/0103474).
7 is still rejected under 35 U.S.C. 103 as being unpatentable over Lazardis (US 2013/0113903), Voorhees (US 2007/0195096), Goldenberg (US 2011/0074940) and Lin (US 2015/0103138) in view of Dai (US 2010/0080459).
Claim 8 is still rejected under 35 U.S.C. 103 as being unpatentable over Lazardis (US 2013/0113903) and Voorhees (US 2007/0195096) in view of Lin (US 2015/0103138).
Claim 9 is still rejected under 35 U.S.C. 103 as being unpatentable over Lazardis (US 2013/0113903), Voorhees (US 2007/0195096) and Lin (US 2015/0103138) in view of Bobbitt (US 2013/0336535).
Claim 11 is still rejected under 35 U.S.C. 103 as being unpatentable over Lazardis (US 2013/0113903), Voorhees (US 2007/0195096) and Lin (US 2015/0103138) in view of Dai (US 2010/0080459).
Thus, the rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lazardis (US 2013/0113903), Voorhees (US 2007/0195096) and Goldenberg (US 2011/0074940) in view of Lin (US 2015/0103138).

a camera (paragraph [17], in fig.3, Lazardis discloses camera system for processing a video signal with a camera 370, and element 492 of fig.4) and a video monitor (paragraph [22], Lazardis discloses a monitor or display 462), the camera adapted to view objects and generate a corresponding video signal (paragraph [17], in fig.3, Lazardis discloses camera system for processing a video signal with a camera 370 for viewing the objects and generating a video signal, also, element 492 of fig.4 is a camera), the video signal comprising a frame made up of an array of pixels (paragraph [14], Lazardis discloses a video signal comprises a frame made up of an array of pixels); 
a microprocessor for processing the video signal (paragraph [24], Lazardis discloses processor 410 and image processor 490), the processing applying a visual characteristic to the frame (paragraph [24], Lazardis discloses image signal processor 490 controls flash 49 for illuminating the object or scene being viewed, thus affecting the visual characteristic to the frame, mainly exposure and illumination/luminance/brightness of the frame, along with auto exposure, auto focus, auto white balance, edge enhancement and the like for affecting the visual characteristic of the frame); 
wherein the monitor displays the video signal with the pre-determined visual characteristic to a user (paragraph [22], Lazardis discloses a monitor or display 462 for displaying the video signal with predetermined visual characteristic to a viewer/user).  
Lazardis does not disclose a microprocessor and an associated look-up table for processing the video signal; the processing being carried out on a pass through basis and without storing the frames in a video buffer.  However, Voorhees teaches an associated look-up table for processing the video signal (last sentence of abstract, Voorhees discloses that lookup table is applied for storing parameters and predetermined visual characteristics or “predefined strings”, wherein fig.3, note element 70, 80 and 100 discloses the predetermined strings or predetermined visual characteristics that can be applied to the frame, and paragraph [18], Voorhees discloses the predetermined visual characteristics or “predefined strings”, wherein paragraph [19], fig.3, note element 70, 80 and 100 discloses the predetermined strings or predetermined visual characteristics that can be applied to the frame like size, 
Since Lazardis discloses a microprocessor, and Voorhees discloses “an associated look-up table for processing the video signal”, therefore, by simply combining the teachings of Lazardis’ processor with Voorhees, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lazardis and Voorhees together as a whole for ascertaining the limitation “a microprocessor and an associated look-up table for processing the video signal” so as to permit video data retrieval and display on a screen to permit the viewer/user to clearly see the captured video content data in a high quality manner (Voorhees’ paragraph [6]) and efficiently displaying images to a low-vision user (Voorhees’ paragraph [20]).
Lazardis and Voorhees do not disclose “a desktop video magnifier including… a camera arm”.  However, Goldenberg teaches a desktop video magnifier including a camera, a camera arm, and a video monitor, the camera adapted to view objects and generate a corresponding video signal (paragraph [17], fig.1, Goldenberg discloses element 10 is a desktop video magnifier, wherein paragraph [19], Goldenberg discloses a camera support arm 16, in that the support arm 16 discloses a lower part 18 and an upper part 20, and video camera 22 is connected to element 20 of the support arm 16, thus camera arm 16 has camera support arm 16, and paragraph [20], Goldenberg discloses the monitor 26 in fig.1-2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lazardis, Voorhees and Goldenberg together as a whole for permitting the camera to appropriately move and capture the image as needed by the viewer/user so as to permit the viewer/user to see the captured area in a clear manner when focused on a certain area of interest for viewing.
Lazardis, Voorhees and Goldenberg do not disclose the camera and the monitor each having a resolution, with the camera resolution being matched to the monitor resolution.  However Lin teaches the .

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lazardis (US 2013/0113903), Voorhees (US 2007/0195096), Goldenberg (US 2011/0074940) and Lin (US 2015/0103138) in view of Janssen (US 2011/0299772).
Regarding claim 2, Lazardis, Voorhees, Goldenberg and Lin do not disclose wherein the applied visual characteristic is shading of certain portions of the frame.  However, Janssen teaches wherein the applied visual characteristic is shading of certain portions of the frame (paragraph [71], Janssen discloses shading of certain portions of the frame).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Janssen's teachings with the combination of Lazardis, Voorhees, Goldenberg and Lin together as a whole for permitting a clearer view of the imaged data of interest to the low-vision user for viewing.
Regarding claim 4, Lazardis, Voorhees, Goldenberg and Lin do not disclose wherein the shading allows the entire frame to be perceived by the user.  However, Janssen teaches wherein the shading allows the entire frame to be perceived by the user (paragraph [71], Janssen discloses shading of certain portions of the frame for permitting the entire frame to be perceived by the viewer/user).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Janssen's teachings with the combination of Lazardis, Voorhees, Goldenberg and Lin together as a whole for permitting a clearer view of the imaged data of interest to the low-vision user for viewing.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lazardis (US 2013/0113903), Voorhees (US 2007/0195096), Goldenberg (US 2011/0074940), Lin (US 2015/0103138) and Janssen (US 2011/0299772) in view of Bobbitt (US 2013/0336535).
Regarding claim 3, Lazardis, Voorhees, Goldenberg, Lin and Janssen do not disclose wherein the non-shaped portions of the frame are highlighted.  However, Bibbitt teaches wherein the non-shaped portions of the frame are highlighted (paragraph [41], Bobbitt discloses the background or the non-shaped portions of the image is highlighted).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lazardis, Voorhees, Goldenberg, Lin, Janssen and Bobbitt together as a whole for emphasizing certain sections or portions of the image so as to clearly bring attention to pertinent information, object, text or video data.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lazardis (US 2013/0113903), Voorhees (US 2007/0195096), Goldenberg (US 2011/0074940) and LIN (US 2015/0103138) in view of Oiwa (US 2010/0103474).
Regarding claim 5, Lazardis, Voorhees, Goldenberg and Lin do not disclose wherein the applied visual characteristic is vertically arranged shading.  However, Oiwa teaches wherein the applied visual characteristic is vertically arranged shading (paragraph [84], Oiwa discloses the frame can be displayed, wherein the user can change the size of the cropped frame, and paragraph [75], Oiwa disclosed vertical arranged shading as well as horizontal arranged shading, and paragraph [76], Oiwa discloses the adjustment of the crop frame with vertical arranged shading and/or horizontal arranged shading).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lazardis, Voorhees, Goldenberg, Lin and Oiwa together as a whole for permitting the viewing of the area of interest in a clear manner for emphasizing the area of interest. 
Regarding claim 6, Lazardis, Voorhees, Goldenberg and Lin do not disclose wherein the applied visual characteristic is horizontally arranged shading.  However, Oiwa teaches wherein the applied visual characteristic is horizontally arranged shading (paragraph [84], Oiwa discloses the frame can be . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lazardis (US 2013/0113903), Voorhees (US 2007/0195096), Goldenberg (US 2011/0074940) and Lin (US 2015/0103138) in view of Dai (US 2010/0080459).
Regarding claim 7, Lazardis, Voorhees, Goldenberg and Lin do not disclose wherein multiple look-up tables are employed to apply multiple visual characteristics to the frame.  However, Dai teaches wherein multiple look-up tables are employed to apply multiple visual characteristics to the frame (paragraph [47], Dai discloses utilizing multiple lookup tables 38A-38N, and paragraph [58], Dai discloses that each lookup table has a content class identifiers associated, and paragraph [59], Dai discloses that each lookup table discloses varying values of brightness and contrasts). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lazardis, Voorhees, Goldenberg, Lin and Dai together as a whole for permitting the view of displayed data with various characteristics available so as to accurately display and illustrate the content of interest.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lazardis (US 2013/0113903) and Voorhees (US 2007/0195096) in view of Lin (US 2015/0103138).
Regarding claim 8, Lazardis discloses a system for processing a video signal (paragraph [17], in fig.3, Lazardis discloses camera system for processing a video signal, wherein paragraph [14], Lazardis discloses a video signal comprises a frame made up of an array of pixels) comprising: 

a microprocessor and an associated look-up table for processing the video signal, the processing applying a pre-determined visual characteristic to the frame (paragraph [24], Lazardis discloses image signal processor 490 controls flash 49 for illuminating the object or scene being viewed, thus affecting the visual characteristic to the frame, mainly exposure and illumination/luminance/brightness of the frame, along with auto exposure, auto focus, auto white balance, edge enhancement and the like for affecting the visual characteristic of the frame); 
a monitor for displaying the video signal with the pre-determined visual characteristic (paragraph [22], Lazardis discloses a monitor or display 462 for displaying the video signal with predetermined visual characteristic to a viewer/user).  
Lazardis does not disclose a microprocessor and an associated look-up table for processing the video signal, the processing being carried out on a pixel by pixel basis, thereby eliminating the need for the frames to be stored in a video buffer.  However, Voorhees teaches an associated look-up table for processing the video signal (last sentence of abstract, Voorhees discloses that lookup table is applied for storing parameters and predetermined visual characteristics or “predefined strings”, wherein fig.3, note element 70, 80 and 100 discloses the predetermined strings or predetermined visual characteristics that can be applied to the frame, and paragraph [18], Voorhees discloses the predetermined visual characteristics or “predefined strings”, wherein fig.3, note element 70, 80 and 100 discloses the predetermined strings or predetermined visual characteristics that can be applied to the frame like size, color, italics, bold, font, etc.), the processing being carried out on a pixel by pixel basis (paragraph [18], Voorhees discloses that predetermined strings or predetermined visual characteristics that can be applied to the frame along with stylization for modifying the appearance for better, enhanced viewing of the text being shown on the image, and in paragraph [19], Voorhees' figure 3, elements 70, 80 and 100 comprise the predetermined strings or predetermined visual characteristics that can be applied to the frame, and also in the last sentence of the abstract, Voorhees discloses that lookup table is applicable for 
Since Lazardis discloses a microprocessor, and Voorhees discloses “an associated look-up table for processing the video signal”, therefore, by simply combining the teachings of Lazardis’ processor with Voorhees, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lazardis and Voorhees together as a whole for ascertaining the limitation “a microprocessor and an associated look-up table for processing the video signal” so as to permit video data retrieval and display on a screen to permit the viewer/user to clearly see the captured video content data in a high quality manner (Voorhees’ paragraph [6]) and efficiently displaying images to a low-vision user (Voorhees’ paragraph [20]).
Lazardis and Voorhees do not disclose the camera and the monitor each having a resolution, with the camera resolution being matched to the monitor resolution.  However Lin teaches the camera and the monitor each having a resolution, with the camera resolution being matched to the monitor resolution (paragraph [39], Lin discloses that a camera has its own resolution, and a monitor also has its own resolution, wherein the camera can adjust its own resolution to sample a video, obtained by the camera, to match the resolution of the display resolution of the object terminal’s screen, thus permitting the camera resolution being matched to the monitor/screen resolution).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lazardis, Voorhees and Lin together as a whole for ensuring the display accurately illustrates and represents the contents to the viewer so as to permit viewing precision of the contents or material of interest to be viewed by the viewer/user.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lazardis (US 2013/0113903), Voorhees (US 2007/0195096) and Lin (US 2015/0103138) in view of Bobbitt (US 2013/0336535).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lazardis (US 2013/0113903), Voorhees (US 2007/0195096) and Lin (US 2015/0103138) in view of Dai (US 2010/0080459).
Regarding claim 11, Lazardis, Voorhees and Lin do not disclose wherein multiple look-up tables are employed to apply multiple visual characteristics to the frame.  However, Dai teaches wherein multiple look-up tables are employed to apply multiple visual characteristics to the frame (paragraph [47], Dai discloses utilizing multiple lookup tables 38A-38N, and paragraph [58], Dai discloses that each lookup table has a content class identifiers associated, and paragraph [59], Dai discloses that each lookup table discloses varying values of brightness and contrasts). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lazardis, Voorhees, Lin and Dai together as a whole for permitting the view of displayed data with various characteristics available so as to accurately display and illustrate the content of interest.
Terminal Disclaimer
The terminal disclaimer filed on 1/19/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent No. 10,462,381 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488